Exhibit 10.1






Mr. Wayne Hewett
801 South Olive Ave. No. 1102
West Palm Beach, FL. 33401




April 1, 2015


Re: Employment


Dear Wayne:


The purpose of this letter (the “Letter Agreement”) is to confirm our agreement
regarding certain terms of your employment with Platform Specialty Products
Corporation (“Platform”). The commencement date of your employment with Platform
was February 16, 2015, and the initial terms of such employment are as follows:


·
  Position: President

·
  Salary: $900,000.00 per year, paid in monthly installments

·
  Annual Bonus Opportunity:

o
  100% of Salary if the Target goals are met

o
  200% of Salary if the Stretch goals are met

·
  Employee Benefits: consistent with those employee benefit plans provided to
other senior executives of the Company



As you know, your employment with Platform is and will always remain an
“at-will” employment relationship, which means that you or Platform can
terminate the employment relationship at any time for any reason.  In addition,
your position as President of Platform is at the sole discretion and pleasure of
the Board of Directors of Platform (the “Board”). Your salary, bonus
opportunities, Target goals and Stretch goals are established from time to time
by the Compensation Committee of the Board in its absolute and sole discretion.


As part of your overall compensation, simultaneously herewith, you will be
granted 213,402 restricted stock units with respect to 213,402 shares of the
common stock of Platform (the “RSUs”), which are subject to such terms and
conditions set forth in a separate Restricted Stock Unit Agreement to be entered
into by and between you and Platform.  In addition, simultaneously herewith, you
will be granted a long term cash bonus award (“LTCB”), which is subject to such
terms and conditions set forth in a separate Long Term Cash Bonus Award
Agreement to be entered into by and between you and Platform.


 
1

--------------------------------------------------------------------------------

 
If either (a) your employment is terminated by Platform without Cause (as
defined below) or by you for Good Reason (as defined below) prior to March 31,
2017, or (b) if the condition specified on Schedule A attached hereto is not met
on or prior to March 31, 2017, then Platform will pay to you a cash payment in
an amount equal to Five Million Dollars ($5,000,000), less applicable
withholding and employment taxes (the “Cash Bonus”), provided the following
conditions are met:


(i)  
You remain actively employed by Platform through March 31, 2017, unless your
employment is terminated by Platform without Cause or by you for Good Reason
prior to that date; and

(ii)  
You forfeit any and all rights that you have or may have with respect to both
the RSUs and the LTCB.



Notwithstanding anything herein to the contrary, subject to compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), such
Cash Bonus will be made in a single lump sum cash payment on the forty-fifth
(45th) day following (i) the effective date of the termination of your
employment if the payment is made due to termination of your employment by
Platform without Cause or by you for Good Reason, or (ii) March 31, 2017, if the
payment is made because the condition provided for on Schedule A attached hereto
was not met by such date; provided, however, that, in the event such Cash Bonus
is paid in connection with the termination of your employment, you execute
Platform’s standard termination and release agreement, a copy of which is
attached hereto as Schedule B.


As used in this Letter Agreement, the following defined terms shall have the
meanings indicated below:


1.  
CAUSE –



(i)  
you commit any crime constituting a felony or involving dishonesty or moral
turpitude;



(ii)  
you engage in, or fail to engage in, any activity that amounts to negligence and
that significantly affects the business affairs or reputation of Platform and
its subsidiaries and affiliates;



(iii)  
you willfully fail to perform your duties, or perform your duties in a negligent
manner, which failure or performance continues for twenty (20) days after
written notice from the Board; or



(iv)  
you violate the law or Platform’s standard policies, in any material respect,
and such violation creates a liability (actual or potential) for Platform and
its subsidiaries and affiliates.



2.  
GOOD REASON -



(i)  
a material diminution by Platform of your Salary or your Bonus potential; or

 
 
2

--------------------------------------------------------------------------------

 
(ii)  
a material diminution in your authority, duties, or responsibilities.

 
For purposes of this Letter Agreement, “Good Reason” shall not be deemed to
exist unless your termination of employment occurs within ninety (90) days
following the initial existence of either (i) or (ii) above, you provide
Platform with written notice of the existence of such condition within sixty
(60) days after the initial existence of the condition, and Platform fails to
remedy the condition within thirty (30) days after its receipt of such notice.
 
The parties intend that this Letter Agreement and the payments and benefits
provided hereunder be exempt from the requirements of Section 409A of the Code,
to the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treas. Reg. Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treas. Reg. Section
1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is applicable
to this Letter Agreement, the parties intend that this Letter Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A. Notwithstanding
anything herein to the contrary, this Letter Agreement shall be interpreted,
operated and administered in a manner consistent with such intentions.
 
To the extent Code Section 409A is applicable to this Letter Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Letter Agreement providing for the payment of amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service,” as defined in Treas. Reg. Section
1.409A-1(h), after giving effect to the presumptions contained therein (and
without regard to the optional alternative definitions available therein), and,
for purposes of any such provision of this Letter Agreement, references to
“terminate,” “termination,” “termination of employment” and like terms shall
mean separation from service.
 
If at the time your employment hereunder terminates, you are a “specified
employee,” as defined in Treas. Reg. Section 1.409A-1(i) and determined using
the identification methodology selected by Platform from time to time, or if
none, the default methodology, then, to the extent necessary to avoid subjecting
you to an additional tax or interest under Code Section 409A, any and all
amounts payable under this Letter Agreement on account of such termination of
employment that would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid in a lump sum on the
first day of the seventh (7th) month following the date on which your employment
terminates or, if earlier, upon your death, except (i) to the extent of amounts
that do not constitute a deferral of compensation within the meaning of Treas.
Reg. Section 1.409A-1(b) (including without limitation by reason of the safe
harbor set forth in Treas. Reg. Section 1.409A-1(b)(9)(iii), as determined by
Platform in its reasonable good faith discretion), (ii) benefits which qualify
as excepted welfare benefits pursuant to Treas. Reg. Section 1.409A-1(a)(5), and
(iii) other amounts or benefits that are not subject to the requirements of Code
Section 409A.  Each payment made under this Letter Agreement shall be treated as
a separate payment and the right to a series of installment payments under this
Letter Agreement shall be treated as a right to a series of separate payments.
 
 
3

--------------------------------------------------------------------------------

 
Platform shall have the right to assign this Letter Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which Platform may hereafter merge or consolidate or to
which Platform may transfer all or substantially all of its assets, if in any
such case said corporation or other entity shall by operation of law or
expressly in writing assume all obligations of Platform hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Letter Agreement or its rights and obligations hereunder.  You may not assign or
transfer this Letter Agreement or any rights or obligations hereunder.
 
This Letter Agreement is, and the employment relationship described herein,
shall be governed by the laws of the State of Florida applicable to contracts
executed and performed within that State and without respect to conflict of laws
principles.
 
This Letter Agreement supersedes and replaces any and all previous severance
and/or stay bonus agreements and/or employment agreements, whether written or
oral, and therefore represents the complete and only agreement between you and
Platform, other than the RSU Agreement and the LTCG Agreement.  Please indicate
your acceptance and agreement by countersigning and returning this Letter
Agreement to my attention.
 



 
Sincerely,


/s/ Daniel H. Leever


Daniel H. Leever
        Accepted and Agreed
Wayne Hewett
          /s/ Wayne Hewett      
Wayne Hewett
   

 
 
4


--------------------------------------------------------------------------------

 